Citation Nr: 1827307	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-27 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as due to herbicide agent exposure.

2. Entitlement to service connection for neuropathy of the bilateral upper extremities, to include as due to herbicide agent exposure. 

3. Entitlement to service connection for a lower extremity skin disability, to include as due to herbicide agent exposure. 

4. Entitlement to service connection for a cardiovascular disability, claimed as abdominal aortic aneurysm (AAA), to include as due to herbicide agent exposure. 

5. Entitlement to service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970, including service in the Republic of Vietnam.  He died in July 2015.  The appellant is the Veteran's surviving spouse who was properly substituted (as confirmed by a December 2015 notification letter).  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  Although the Veteran requested a hearing in conjunction with this claim, he failed to report to the scheduled April 2015 hearing without good cause; thus, the hearing request is considered withdrawn. 

The aforementioned December 2015 notification letter also informed the appellant that she had not appointed a representative and that she had a right to do so; as there is no indication that she has done so, she is representing herself in this matter.

In addition, the Board notes that the Veteran's claim seeking service connection for AAA has been broadened to afford the Veteran the broadest possible scope of review in light of evidence in the record indicating a variety of cardiovascular pathology in addition to the claimed AAA.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issues of service connection for upper and lower extremity peripheral neuropathy, lower extremity skin disability, and cardiovascular disability are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  On August 2014 VA examination, the Veteran was shown to have a current left ear sensorineural hearing loss disability based on audiometry, as defined in 38 C.F.R. § 3.385 and the Veteran has presented competent and credible reports of military noise exposure in service and that hearing loss began during service.

2.  Although the August 2014 VA examiner opined that such disability was unrelated to service, that opinion fails to adequately consider the Veteran's entirely competent report, during that examination, that his hearing loss began in service, relies primarily on a normal separation examination, and indicated (without further explanation) that a postservice cause for such hearing loss could not be ruled out despite noting that the Veteran reported only military noise exposure and denied any postservice or nonmilitary noise exposure.

3.  Resolving all remaining reasonable doubt in the Veteran's favor, the Board finds the evidence is at least in relative equipoise as to whether the Veteran has presented competent and credible lay evidence that his left ear hearing loss began in service and persisted since that time.


CONCLUSION OF LAW

Service connection for left ear hearing loss is warranted.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


ORDER

Service connection for left ear hearing loss is granted.

REMAND

A review of the record shows evidence of symptoms, pathology, and diagnoses related to peripheral neuropathies, a lower extremity skin condition (diagnosed as eczema), and cardiovascular disability (including specific diagnoses of AAA).  Moreover, the Veteran's service records confirm that he served in the Republic of Vietnam during the Vietnam era and, therefore, herbicide agent exposure is presumed as a matter of law.  However, no examinations or medical opinions were requested to assess the nature and likely cause of the remaining disabilities on appeal, and the AOJ has adjudicated these matters as solely involving presumptive service connection.  While the Veteran is unfortunately deceased, VA must nonetheless procure advisory opinions to determine whether there may otherwise be a direct relationship between any relevant current disabilities and his military service, to include the presumed herbicide agent exposure therein.

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional outstanding records of VA, other federal, or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.

2. Then, arrange for the Veteran's record to be forwarded to a neurologist for an advisory medical opinion to determine the nature and likely cause of his neuropathic symptoms.  Based on a review of the record, the examiner should provide opinions responding to the following: 

a. Is there evidence of peripheral neuropathy of the upper and lower extremities?  If any documented diagnoses are felt to be inaccurate or inapplicable, the examiner must explain why.

b. For each pertinent diagnosis identified, the examiner should opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such is related to the Veteran's military service, to include (but not limited to) his presumed herbicide agent exposure therein.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran's record to be forwarded to a dermatologist to determine the nature and likely cause of his lower extremity skin disability.  Based on a review of the record, the examiner should provide opinions responding to the following:  
 
a. Please identify all lower extremity skin disability entities documented in the record.  If any documented diagnoses are felt to be inaccurate, the examiner must explain why.

b. For each lower extremity skin disability identified, please opine as to whether:

i. such disability was consistent with a disability noted as presumptively related to herbicide agent exposure, including (but not limited to) chloracne, other acneform disease consistent with chloracne, or porphyria cutanea tarda; and
 
ii. it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability was otherwise directly related to the Veteran's military service, to include (but not limited to) his presumed herbicide agent exposure therein.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran's record to be forwarded to a cardiovascular specialist to determine the nature and likely cause of his cardiovascular disability.  Based on a review of the record, the examiner should provide opinions responding to the following: 
 
a. Please identify all cardiovascular disability entities documented in the record.  If any documented diagnoses are felt to be inaccurate, the examiner must explain why.

b. For each cardiovascular diagnosis identified, the examiner should then opine as to whether:

i. such disability or its related pathology are consistent with ischemic heart disease, which includes (BUT IS NOT LIMITED TO) acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  

ii. it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is otherwise directly related to the Veteran's military service, to include (but not limited to) his presumed herbicide agent exposure therein.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Appellant, properly substituted for the Veteran in regard to these claims, has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


